 Case 19-28245         Doc 403     Filed 05/19/21 Entered 05/19/21 16:50:40          Desc Main
                                    Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 In re:                                            )          Bankruptcy Case No. 19-28245
                                                   )
 Black Dog Chicago, LLC,                           )          Chapter 11
                                                   )
          Debtor.                                  )          Honorable Janet S. Baer
                                                   )

                                     SCHEDULING ORDER

       This matter coming before the Court on the Final Fee Application of the Firm of Crane,
Simon, Clar & Goodman (Docket No. 360),

          IT IS HEREBY ORDERED THAT:

          1. Objections are due to be filed on or before June 15, 2021.
          2. This matter is set for status on June 23, 2021 at 1:30 P.M. via Zoom for Government.

DATED: May 19, 2021
                                                               ENTER:


                                                               ____________________________
                                                               Honorable Janet S. Baer
                                                               United States Bankruptcy Judge
